DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks filed 1/6/2021, with respect to the teachings of Jester, are persuasive. Therefore, new grounds for rejection are presented in view of Knox et al. U.S. Patent Application Publication No. 2009/0005764.
With respect to claim 7, the remarks are not persuasive, as “initial test(ing) so as to not effect by such testing tissue which is to remain in the eye” remains unclaimed. It’s suggested to overcome this interpretation, Applicant may want to amend in order to recite an active method step of testing the second laser unit prior to the step of the removal of tissue in the cornea that occurs in step (a) of claim 1. The claim now does not require that the corneal tissue response testing occur at any particular time in the method or in any particular order. Nevertheless, to advance prosecution, additional new grounds for rejection are presented for claim 7 in view of Dantus et al. (U.S. Patent Application Publication No. 2014/0058367).
The remaining remarks are moot as they are directed to the previous combination of references, and not any of the teachings of Wottke as relied upon herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 5-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, step (a) recites an apparatus comprising a first laser unit and a control unit, but no second laser unit. Step (b) recites a focused, visible or near-IR second laser but does not tie this laser to the recited apparatus or control unit. This renders the claims indefinite because it is unclear whether the claim is directed to the steps of a vision correction method, or a vision correction method using a particular apparatus, or both the apparatus and the method for using it in the same claim. To clarify, applicant should tie the second laser unit to the apparatus and to the control unit already recited for performing the functions of step (a).
Further regarding claim 1, the limitation “wherein step (a) achieves relatively gross refractive corrective changes in the eye and step (b) achieves further refinement corrections,” renders the claims indefinite because it’s not clear whether this limitation is referring to structure of the apparatus, active method steps, or an intended result of the already recited structure and method steps. The limitation at issue doesn’t appear to be an active method step on its own, but rather reciting the results of previous steps. Clarification is needed.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, and 16-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wottke et al. (U.S. Pre-Grant Publication No. 2014/0128857,) hereinafter referred to as Wottke; in view of Knox et al. (U.S. Patent Application Publication No. 2009/0005764,) hereinafter referred to as Knox.
Regarding claim 1, Wottke teaches a method for correcting vision (¶[0012]) in a patient comprising: 
generating cut surfaces in a cornea of an eye in order to correct ametropia using an apparatus (¶[0021]), said apparatus comprising: 
a first laser unit, which focuses first pulsed laser radiation into the cornea and moves said focused radiation therein in order to generate cut surfaces within the cornea (¶[0031]); and 
a control unit, which controls the first laser unit for generating cut surfaces such that a predetermined lenticule to be removed is separated from the surrounding corneal material within the cornea by at least one cut surface (¶[0033]); and
irradiating select regions of the ocular tissue with a visible or near-IR second light source below the optical breakdown threshold of the tissue (¶[0035]).
Wottke further teaches achieving relatively gross refractive corrective changes in the eye (¶[0021]), and 

Attention is drawn to the Knox reference, which teaches a method of correcting vision in a patient by modifying the refractive index of ocular tissue of the eye (¶[0010-0012]), by irradiating select regions of the ocular tissue with a focused, visible or near-IR second laser below the optical breakdown threshold of the tissue to provide refractive structures that exhibit a change in refractive index (¶[0042]), and exhibit little or no scattering loss (¶[0041]), and scanning over the select regions with the second laser such that ablation or removal of the tissue is not observed in the irradiated region, achieving further refinement corrections (¶¶[0043] after an ablative treatment). Knox further teaches performing wavefront aberrometry diagnostics between steps (a) and (b) to determine further refinements to sphere, cylinder or higher order aberrations to be corrected in step (b) (¶[0087], ¶[0089], ¶[0091]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the SMILE procedure of Wottke to include a near-IR laser device and step of altering refractive index of ocular tissues, as taught by Knox, in order to allow for correction of higher-order aberrations and touch-up corrections after a LASIK-type procedure like Wottke.
Regarding claim 2, Wottke, as modified by Knox, teaches the method of claim 1.
Wottke and Knox further teach wherein in the focused, visible or near-IR second laser has a pulse energy between 0.01 nJ and 10 nJ (Wottke: ¶[0031]. Knox: ¶[0047]).
Regarding claim 5, Wottke, as modified by Knox, teaches the method of claim 1.
The combination of Wottke and Knox do not explicitly teach a single, controllable laser for emitting the first and second laser light for steps (a) and (b).
It would have been obvious to combine them in a way to yield a single laser to emit the light of both step (a) and step (b) because Wottke already teaches a device which is capable of emission of the light of step (b) (Wottke: ¶[0031] discloses a wide range of potential wavelengths and, both are femtosecond laser, and the laser of Wottke is controllable as taught above) and eliminating additional laser sources reduces cost.
The combination of Wottke and Knox teaches wherein the first laser and the second laser are the same laser, and wherein the laser power and/or fluence is controlled separately for each of step (a) and step (b) so as to provide required performance. (Wottke: ¶[0031] discloses a wide range of potential wavelengths and Knox: ¶[0045-0051],  see rejection of claim 1).
Regarding claim 6, Wottke, as modified by Knox, teaches the method of claim 1.

Regarding claim 8, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein step (b) is performed to correct aberrations which were induced by step (a), or which are not correctable by step (a) (¶[0043], ¶[0085]).
Regarding claim 9, Wottke, as modified by Knox, teaches the method of claim 1.
Wottke further teach wherein step (a) is performed to make monofocal refractive corrections (¶[0029] single direction diopter correction).
The combination of Wottke and Knox further teaches wherein step (b) is performed to write a diffractive multifocal pattern to increase the eye's depth of focus, write a refractive multifocal to increase the eye's depth of focus, or both to provide a binocular modified monovision presbyopia correction (¶[0039], ¶[0084]).
Regarding claim 16, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) locations defined by the focus spot are selected to form a structure selected from the group consisting of Bragg gratings, microlens arrays, zone plates, diffractive multifocals and Fresnel lenses (¶[0056]).
Regarding claim 17, Wottke, as modified by Knox, teaches the method of claim 1.

Regarding claim 18, Wottke, as modified by Knox, teaches the method of claim 17.
Knox further teaches wherein in step (b) the laser frequency is between 10 MHz and 500 MHz (¶[0045]).
Regarding claim 19, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the pulse width is between 10 fs and 100 fs (¶[0048]).
Regarding claim 20, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the laser pulses have an average power between 1 mW and 1,000 mW (¶[0046]).
Regarding claim 21, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the laser pulses have a pulse energy between 0.01 nJ and 10 nJ (¶[0047]).
Regarding claim 22, Wottke, as modified by Knox, teaches the method of claim 21.
Knox further teaches wherein in step (b) the laser pulses have a pulse energy between 0.1 and 2 nJ (¶[0047]).
Regarding claim 23, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the size of the focus spot is between 0.5 micron and 2 micron (¶[0048]).
Regarding claim 24, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the focus spot is scanned at a scanning speed between 0.4 micron/s and 1 m/s (¶[0048]).
Regarding claim 25, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the focus spot is scanned at a scanning speed between 1 mm/s and 800 mm/s (¶[0048]).
Regarding claims 26 and 28, Wottke, as modified by Knox, teaches the method of claim 1.
Wottke or Knox does not teach wherein in step (b) the focus spot is scanned at a scanning speed between 100 mm/s and 600 m/s.
Knox teaches scanning speed of 10 mm/s.
Therefore, the combination of Wottke and Knox teaches all of the features of claim 26 except for a faster scanning speed.
Nevertheless, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the scanning speed of Wottke as modified to be faster, such as greater than 100mm/s, because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and speed of treatment improves patient experience and there is no evidence of the criticality of this scanning speed provided by Applicant.
Regarding claim 27, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the focus spot is scanned at a scanning speed of at least 1 mm/s (¶[0048]).
Regarding claim 29, Wottke, as modified by Knox, teaches the method of claim 1.
Wottke further teaches wherein in step (b) the laser pulses have a wavelength between 600 and 1,000 nm (¶[0051])
Regarding claim 30, Wottke, as modified by Knox, teaches the method of claim 29.
Knox further teaches wherein in step (b) the wavelength is between 700 and 900 nm (¶[0051]). 
Regarding claim 31, Wottke, as modified by Knox, teaches the method of claim 1. 
Knox further teaches wherein in step (b) the laser pulses have a wavelength between 1,000 and 1,300 nm (¶[0053]).
Regarding claim 32, Wottke, as modified by Knox, teaches the method of claim 1.
Knox further teaches wherein in step (b) the laser pulses have a wavelength between 350 and 600 nm (¶[0053]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wottke et al. (U.S. Pre-Grant Publication No. 2014/0128857,) hereinafter referred to as Wottke; in view of Knox et al. (U.S. Patent Application Publication No. 2009/0005764,) hereinafter referred to as Knox; further in view of Dantus et al. (U.S. Patent Application Publication No. 2014/0058367).
Regarding claim 7, Wottke, as modified by Knox, teaches the method of claim 1.
Wottke teaches a predetermined lenticule of tissue to be removed (¶[0033]).
Wottke and Knox do not teach testing response of a second laser in corneal tissue during the eye correction procedure.
Attention is drawn to the Dantus reference, which teaches testing response of a second laser in corneal tissue during the eye correction procedure  (¶[0007], ¶[0069]; see also ¶[0056], ¶[0082]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vision correction procedure of Wottke as modified by Knox to include testing a response of the second laser, as taught by Dantus, because Dantus teaches that it increases the versatility of an ophthalmic treatment system (Dantus ¶[0007]).
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wottke et al. (U.S. Pre-Grant Publication No. 2014/0128857,) hereinafter referred to as Wottke; in view of Knox et al. (U.S. Patent Application Publication No. 2009/0005764,) hereinafter referred to as Knox; further in view of Jester et al. (U.S. Pre-Grant Publication No. 2013/0338650,) hereinafter referred to as Jester.
Regarding claims 10-12, and 15 Wottke, as modified by Knox, teaches the method of claim 1.
Wottke and Knox do not teach applying a multiple-photon-absorbing chromophore to the optical tissue.
Attention is brought to the Jester reference, which teaches applying a multiple- photon-absorbing chromophore to the optical tissue, wherein the multiple-photon-absorbing chromophore comprises a two-photon-absorbing chromophore, wherein two-photon-absorbing chromophore comprises sodium fluorescein or riboflavin (¶[0004]), wherein the multiple-photon-absorbing chromophore is injected into a space formed by removal of the predetermined lenticule separated from the surrounding corneal material within the cornea in step (a) (Riboflavin is applies to the target area to be treated (¶[0058]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the procedure of Wottke as modified by Knox, to include applying a photosensitizing compound, as taught by Jester, to improve the energy absorption and efficacy of laser treatment (Jester ¶[0043], ¶[0056]).
Regarding claim 13, Wottke, as modified by Knox and Jester, teaches the method of claim 10.
Knox further teaches wherein the ocular tissue comprises tissue of a lens (¶[0010]).
Regarding claim 14, Wottke, as modified by Knox and Jester, teaches the method of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             
/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792